                                                                     Case 2:16-cv-01949-JCM-EJY Document 158 Filed 09/03/19 Page 1 of 2



                                                                 1   MICHAEL R. BROOKS, ESQ.
                                                                     Nevada Bar No. 007287
                                                                 2   MATTHEW D. WHITTAKER
                                                                     Nevada Bar No. 13281
                                                                 3   KOLESAR & LEATHAM
                                                                     400 South Rampart Boulevard, Suite 400
                                                                 4   Las Vegas, Nevada 89145
                                                                     Telephone: (702) 362-7800
                                                                 5   Facsimile: (702) 362-9472
                                                                     E-Mail: mbrooks@klnevada.com
                                                                 6              mwhittaker@klnevada.com

                                                                 7   Attorneys for Defendants
                                                                     TROJAN CAPITAL INVESTMENTS, LLC and
                                                                 8   TRINITY FINANCIAL SERVICES, LLC

                                                                 9

                                                                10

                                                                11
                    TEL: (702) 362-7800 / FAX: (702) 362-9472




                                                                                                     UNITED STATES DISTRICT COURT
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12
                                                                                                              DISTRICT OF NEVADA
                            Las Vegas, Nevada 89145




                                                                13
                                                                                                                      ***
                                                                14
                                                                     RODNEY MOTT,                                                 CASE NO. 2:16-cv-01949-JCM-EJY
                                                                15
                                                                                                 Plaintiff,
                                                                16                                                                STIPULATION AND ORDER TO
                                                                                vs.                                               EXTEND TIME FOR DEFENDANT
                                                                17                                                                TO RESPOND TO PLAINTIFF’S
                                                                     THE PNC FINANCIAL SERVICES GROUP,                            MOTION IN LIMINE TO
                                                                18   INC; SELECT PORTFOLIO SERVICING,
                                                                     INC; TRINITY FINANCIAL SERVICES,                             INTRODUCE PRIOR DEPOSITION
                                                                19   LLC; and TROJAN CAPITAL                                      TRANSCRIPTS OF DON A.
                                                                     INVESTMENTS, LLC,                                            MADDEN, III FOR IMPEACHMENT
                                                                20                                                                PURPOSES (FIRST REQUEST)
                                                                                                 Defendants.
                                                                21

                                                                22             Pursuant to LR IA 6-2 and LR 7-1, Plaintiff Rodney Mott and Defendants Trinity
                                                                23   Financial Services, LLC and Trojan Capital Investments, LLC (collectively “Defendants”), by
                                                                24   and through their respective attorneys of record, stipulate and agree as follows:
                                                                25             1.        On August 19, 2019, Plaintiff filed his Motion in Limine to Introduce Prior
                                                                26   Deposition Transcripts of Don A. Madden, III for Impeachment Purposes [ECF No. 152]
                                                                27   (“Motion”).
                                                                28             2.        The Notice of Electronic Filing stated Defendants’ response is due on September

                                                                     3215001 (10166-1)                              Page 1 of 2
                                                                     Case 2:16-cv-01949-JCM-EJY Document 158 Filed 09/03/19 Page 2 of 2



                                                                 1   2, 2019, which is a Court holiday.

                                                                 2             3.        Upon Defendants’ counsel’s request due to a trial in another matter and the Court

                                                                 3   holiday, Defendants shall now have until Friday, September 6, 2019, to respond to the Motion.

                                                                 4             This Stipulation is made for good cause and not for the purposes of delay.

                                                                 5             IT IS SO STIPULATED.

                                                                 6   Dated this 3rd day of September, 2019.                Dated this 3rd day of September, 2019.

                                                                 7   KOLESAR & LEATHAM                                     KNEPPER & CLARK, LLC

                                                                 8   By: /s/ Matthew D. Whittaker, Esq.     _              By: /s/ Miles N. Clark, Esq.___________
                                                                     Michael R. Brooks, Esq.                               Matthew L. Knepper, Esq.
                                                                 9   Nevada Bar No. 007287                                 Nevada Bar No. 12796
                                                                     Matthew D. Whittaker, Esq.                            Miles N. Clark, Esq.
                                                                10   Nevada Bar No. 013281                                 Nevada Bar No. 13848
                                                                     400 South Rampart Boulevard, Suite 400                5510 S. Fort Apache Rd, Suite 30
                                                                11   Las Vegas, Nevada 89145                               Las Vegas, Nevada 89148
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12   Attorneys for Defendants                              David H. Krieger, Esq.
                                                                     TROJAN CAPITAL INVESTMENTS, LLC                       Nevada Bar No. 9086
                            Las Vegas, Nevada 89145




                                                                13   and TRINITY FINANCIAL SERVICES, LLC                   HAINES & KRIEGER, LLC
                                                                                                                           8985 S. Eastern Ave., Suite 350
                                                                14                                                         Las Vegas, Nevada 89123

                                                                15                                                         Attorneys for Plaintiff
                                                                                                                           RODNEY MOTT
                                                                16

                                                                17

                                                                18             IT IS SO ORDERED.
                                                                19
                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                                20
                                                                                                                                September 4, 2019
                                                                21                                                    DATED:

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                     3215001 (10166-1)                               Page 2 of 2
